Citation Nr: 1121893	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic pain in the hip, tingling in thighs, and shooting pain down through the thighs.

2.  Entitlement to an increased rating for chronic lumbosacral strain with lumbar degenerative disc disease, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and December 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

From a careful review of the evidence in this case, the Board has determined that there is additional development that must be completed prior to appellate review of the Veteran's claims for: (1) service connection for a disability manifested by chronic pain in the hip, tingling in thighs, and shooting pain down through the thighs; and (2) an increased rating in excess of 10 percent for chronic lumbosacral strain with lumbar degenerative disc disease.

Background

In her October 2004 Claim, the Veteran stated she injured her lower back due to a fall down a flight of stairs in January 2004, and that she continues to suffer from chronic back pain, hip pain, and tingling and shooting pain in the thighs since her fall.

The service treatment records disclose that in January 2004, the Veteran injured her low back when she fell down a flight of stairs; the diagnosis was of a low back contusion.  The Veteran spent four days in the hospital, and x-rays taken of her lower back were negative for lordosis.  When she was seen in February 2004, the Veteran complained that she suffered from low back pain as a result of carrying heavy equipment; that her spine was tingling; that she had numbness/tingling in both thighs; and that her hip made a "popping" sound when performing heel slides.  In March 2004, the Veteran related that she felt a "pop" in her lower back when she twisted her body while sitting in a chair; and as a result, she developed radiating pain down into her lower extremities, as well as numbness and tingling in both thighs.  The physical examination revealed that the Veteran's lower extremity was within normal limits but guarded; the diagnosis was of low back pain with no specific signs of a radicular injury.  In April 2004, the Veteran continued to complain of pain shooting down her lower back and tingling in her thighs.

In a May 2004 Report of Medical History, the Veteran noted she fell down some stairs while wearing all of her TA-50 gear in January 2004, and since that time, she has been suffering from constant back pain that is so severe at times that it wakes her up at night.  The Veteran elaborated that she suffered from recurring tingling in her thighs since her fall; that she has impaired use in her legs as her range of motion has been severely impaired; and that she was found to have unaligned hips in addition to her back being "messed up" since her fall.  The Veteran related that it hurts for her to stand up straight, to walk or do any type of activity that involves using her lower back.  The Veteran also related that as a result of the injury to her lower back, she was unable to perform her military occupational specialty (MOS) as a truck driver, because her duties required a large of range of motion of her lower back.  A magnetic resonance image (MRI) was taken of her spine, which revealed L4-L5 mild degenerative disc disease with posterior central disc protrusion, but no nerve root compression or central canal stenosis.  In July 2004, a diagnosis of low back pain was noted.  In August 2004, the Veteran related a history of a prior back injury in January 2004.  She complained of pain in the lower extremities and hip instability.  It was noted that the Veteran described increased leg pain when walking, that her shins were hurting, and that she had difficulty walking for a prolonged period.  The assessments were of low back pain, hip pain, and shins splints with a psychosomatic component.

VA conducted an examination of the Veteran in December 2004.  The Veteran complained of constant, severe and unremitting low back pain, which at times radiated into either or both lower extremities, anteriorly and posteriorly.  She related that she experiences pain when sitting or standing; and as a result, she could not stand up, sit up straight, or lay comfortably.  The Veteran reported that she experiences occasional pain flare-ups, in which she had had excruciatingly painful spasms in her lower back and buttocks.  The Veteran also related that her hips felt stiff most of the time, and that weight-bearing intensified her discomfort.  Upon physical examination, the examiner noted that the Veteran was seven months pregnant, thereby making it difficult for the VA examiner to give a proper evaluation of the Veteran.  The examination of the low back revealed horizontal pelvic crests, and that there was an exaggerated lumbar curve associated with her pregnancy.  There was no discernible lumbar spasm; however, there was marked discomfort upon palpation of the spinous processes of the lower lumbar spine.  The range of motion of the lumbar spine was flexion to 40 degrees with pain, hyperextension to 5 degrees with pain, lateral flexion to 20 degrees with pain, and rotation was not attempted.  The straight leg raises were to 20 degrees, bilaterally, with expressions of excruciating pain in the lower back.  The deep tendon reflexes were brisk and normal, and the Veteran was found to be neurologically intact in the lower extremities.  The examination of the hips was unrewarding, because the Veteran could not lie comfortably on the examining table due to the severity of her pain.  The diagnosis was of a chronic lumbosacral strain without evidence of radiculopathy.  As for the Veteran's hip pain, the VA examiner stated that he could not adequately evaluate the Veteran due to the severe pain and her pregnancy.  Having said that, the VA examiner remarked that the Veteran's hip complaints were somewhat vague in that her complaints involved groin pain front and back.  The VA examiner noted no dislocation or subluxation of the Veteran's hips.

January 2005 private medical records reveal that Dr. S.G., D.O. diagnosed the Veteran with somatic dysfunction of the lumbar spine, sacrum, pelvis and lower extremities, status post traumatic fall from January 2004, with symptoms significantly exacerbated with her current pregnancy.  Dr. S.G. also indicated a diagnosis of radiating low back pain with difficulty positioning the Veteran to help to reduce any of the strain patterns.  Dr. S.G. commented that the Veteran had remarkably flattened lumbar lordosis.

A March 2005 private postural radiology study of the Veteran's lumbar spine indicated an unleveling of the Veteran's sacral base by five millimeters with no significant scoliosis.  The Veteran started a course of heel lift therapy as a result of this study.

A May 2005 MRI study conducted by a private examiner indicated mild degenerative disc disease with posterior central disc protrusion with no nerve root compression or central canal stenosis at disc levels L4-L5.  The MRI study also indicated the presence of mild scoliosis.

June 2005 VA x-ray records of the Veteran's hips and lower extremities indicated no abnormalities present.  Furthermore, VA radiographs of the Veteran's left and right hips revealed no fractures, dislocations, osseous erosions or soft tissue abnormalities.

The Veteran participated in another VA examination in June 2005.  The Veteran was no longer pregnant when this examination took place.  The Veteran reported constant lower back pain with associated pain into both lower extremities as far down as to her ankles.  The Veteran described the pain in her lower back and lower extremities as "pressure," "stinging" and "burning."  The Veteran reported she experienced flare-ups of her lower back pain and these flare-ups are triggered when she makes a slight bending motion.  The Veteran stated she was unable to move for a couple of days until she received trigger point injections for the pain.  The Veteran also reported diffuse pain from her lower back down into her thighs.  The Veteran did not describe any swelling, increased heat or redness or locking of her hips, but rather, said she experienced fatigability with weight-bearing.  The Veteran also reported no episodes of hip dislocation or subluxation.

Upon physical examination of the Veteran's lumbar spine, the Veteran was unable to stand fully erect as she assumed a slightly flexed position at 10 degrees forward bending.  The Veteran's pelvis crests appeared to be horizontal.  Range of motion of the Veteran's lumbar spine included flexion between 10 and 30 degrees with pain; hyperextension to 10 degrees with pain; sidebending to either side to 20 degrees with pain; and bilateral straight-leg raising to 30 degrees with pain.  The VA examiner did not attempt the rotational test due to the severe pain expressed by the Veteran.  The VA examiner noted he found the results of the Veteran's flexion and straight-leg raising tests curious insofar as when the Veteran was on the examining table with her legs fully extended she was able to grasp her shins with her knees extended, flexing her spine to at least 70 degrees.

Upon physical examination of the Veteran's hips, the VA examiner noted no deformities, swelling or increased heat or redness.  There was no tenderness of the hips themselves but there was tenderness to the posterior area of the hips.  Range of motion involved flexion to 20 degrees with pain; extension to 30 degrees with pain; adducts to 40 degrees with pain; internal rotations to 45 degrees with pain; and external rotation to 45 degrees with pain.  The VA examiner noted that the pain seemed to be in her lower back and not in her hips.  X-rays of both hips were negative for any abnormalities.

Based on the foregoing history and examination, the VA examiner made the following pertinent diagnoses:  (1) chronic pain syndrome with symptoms vastly out of proportion to physical findings; (2) chronic low back strain without radiculopathy with evidence of mild L4-L5 degenerative disc disease (again symptoms out of proportion to physical findings); and (3) no evidence of hip pathology.

In an August 2005 letter, Dr. S.G. stated he provided care to the Veteran since January 2005.  Based on the symptoms presented to him by the Veteran in addition to his medical examinations, Dr. S.G. concluded that it appears that the original injury and fall down the stairs in January 2004 created a sheer in the ligaments of the Veteran's sacroiliac joint, which has created a persistent myofascial pain syndrome that limits the Veteran's strength and activity and creates imbalances in ligamentous and muscle tension, that will manifest as the dysesthesias in her lower extremities worsens on the right side more than the left.

Another August 2005 letter was submitted by Dr. R.M., D.O., a physician specializing in neuromusculoskeletal medicine.  He stated that he examined the Veteran in April 2005, June 2005 and August 2005 in response to the Veteran's complaints of chronic low back pain.  Based on the aforementioned examinations of the Veteran, Dr. R.M. concluded that the Veteran's chronic low back pain was secondary to the fall the Veteran experienced in January 2004 and further surmised that the Veteran will most likely suffer from low back pain for the rest of her life.  Dr. R.M. further concluded that the Veteran will be unable to do a job that requires any kind of physical activity, and even if she obtains a desk job, she will still suffer from low back pain.  Dr. R.M. also concluded that the other symptoms she is experiencing, namely intermittent numbness or tingling in the legs, bilateral hip pain and hypersensitivity in the legs, are chronic problems secondary to the January 2004 fall down the stairs.

An October 2005 VA MRI report diagnosed the Veteran with levoscoliosis and mild to moderate disc space narrowing from disc levels L4 to S1.  Furthermore, a November 2005 VA radiology report diagnosed the Veteran with 11-degree levoscoliosis from disc levels T7 through L4.

A December 2005 VA MRI report revealed mild, fairly concentric, bulging of disc material with no spinal canal stenosis seen at disc levels L4-L5.  No definite asymmetric focal protrusion of disc material was identified at disc levels L3-L4 and L5-S1.  The Veteran was diagnosed with substantial pelvic tilt downward to the left in addition to lumbar levoscoliosis on the non-weight bearing frontal view.  The Veteran was also diagnosed with multilevel facet arthropathy and right-sided sacroiliac joint sclerosis suggestive of sacroilitis change.

An April 2006 VA treatment record from a physiatrist indicated the Veteran was hypermobile in flexion, extension, sidebend and rotation with no paraspinal spasm.

The Veteran participated in a VA examination in July 2006.  The Veteran reported that she suffers from chronic low back pain, which she described as intense with radiation into both lower extremities described as burning and stinging in quality.  The VA examiner noted the Veteran did not describe a true radicular dermatome.  Examination of the Veteran's lower back revealed her pelvic crest to be horizontal with no discernible lumbar para-vertebral muscle spasm.  There was severe pain with light palpation up and down the Veteran's lumbar spinal area and the pain was intense with light pressure.  The Veteran's range of motion included forward flexion to 20 degrees with pain; hyperextension to zero degrees with pain; side bends to either side to 10 degrees with pain throughout; and bilateral straight leg raises was to 70 degrees with pain, but without radicular sign.  Rotation was not attempted by the VA examiner.  The VA examiner noted the results of this examination were vastly different than the findings made by the April 2006 VA physiatrist at which time it was noted that the Veteran was hypermobile in flexion, extension, side bending and rotation.  The VA examiner further noted that the Veteran was able to sit on the examining table with her legs extended with her hands grasping her ankles assuming a 75-degree flexion of the lumbar spine.  The VA examiner was unable to account for this dichotomy in examination results.  The VA examiner noted that the sensory exam was "all over the place" with no specific dermatomal specificity.  Based on the history supplied by the Veteran and the results of the physical examination, the VA examiner diagnosed the Veteran with chronic pain syndrome of the lumbar spine without evidence of chronic low back syndrome with strong functional overlay.

An April 2008 letter from Dr. P.K., M.D., indicated the Veteran continues to have trouble with daily low back pain and experiences intervals of increased pain with radiation to the posterior legs.  Dr. P.K. also noted the Veteran has had episodes of lower extremity numbness in association with her increased low back pain.  Dr. P.K. indicated the Veteran's most recent episode of increased low back pain with radiation occurred in February 2008.  Dr. P.K. also provided that the Veteran had an MRI scan of her lower back, which revealed degenerative disc disease with chronic disc protrusion at the L4-L5 disc levels.  Dr. P.K. also noted that the Veteran's daily life has been negatively impacted by her low back disability in that she has difficulty performing household chores like cleaning, she can only hold her children from a sitting position and she has to stand or change position every 30 minutes due to her lower back pain and radiating leg pains.

Basis for Remand

As aptly noted by record evidence, as discussed above, the medical findings contained in the service treatment records, as well as in the reports of VA and private examination and treatment, collectively, show that the Veteran's service connected low back disability is clinically characteristic of chronic lumbosacral strain and lumbar degenerative disc disease with posterior central disc protrusion.  Notably, however, given the clinical manifestations associated with the Veteran's service-connected low back disability, as described above, the nature and extent of the disability in question appears to complicated by the fact that the record currently contains evidence indicating-various other clinical signs and symptoms, such as: intermittent numbness and tingling in the legs, episodes of extremity numbness with increased low back pain, hypersensitivity in the legs, lower back pain and radiating leg pain, and pain in the hips; and indicating-various other diagnostic assessments, such as: somatic dysfunction of the lumbar spine, sacrum, pelvis and lower extremities, status post a January 2004 traumatic fall; a sheer in the ligaments of sacroiliac joint creating a persistent myofascial pain syndrome and creating imbalances in ligamatous and muscle tension manifested by dysesthesias in the lower extremities; mild scoliosis; unleveling of the sacral base by five millimeters with no significant scoliosis; levoscoliosis and mild to moderate disc space narrowing from disc level L4-S1; and multilevel facet arthropathy and right-sided sacroiliac joint sclerosis.

In this context, the Board further observes that the Veteran has not been examined by the VA since July 2006.  Also, it has been indicated in a September 2007 VA Form 646 that the Veteran wanted a complete and comprehensive diagnostic examination so that the nature and extent of all residuals associated with her in-service fall can be adequately determined, and so that the degree of severity associated with her service-connected chronic lumbosacral strain and lumbar degenerative disc disease can be properly rated by the RO.  Moreover, an April 2008 statement from Dr. P.K. indicates that the Veteran's low back pain has worsened since the July 2006 VA examination.

Where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, a re-examination will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of the disability.  See 38 C.F.R. §3.327(a) (2010).

In view of the foregoing, the Board is of the opinion that an orthopedic and neurologic examination is warranted to determine: (1) the existence and etiology of any current disability manifested by chronic pain in the hip, tingling in thighs, and shooting pain down through the thighs; and (2) the nature and severity of her service-connected chronic lumbosacral strain with lumbar degenerative disc disease, to include an evaluation of any and all associated orthopedic and neurologic abnormalities.  Such an examination and opinion would be instructive with regard to the appropriate disposition of the claims under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic and neurologic examination, by an examiner(s) with appropriate expertise, for the purpose of determining: (1) the existence and etiology of any current disability manifested by chronic pain in the hip, tingling in thighs, and shooting pain down through the thighs; and (2) the nature and severity of her service-connected chronic lumbosacral strain with lumbar degenerative disc disease, to include an evaluation of any and all associated orthopedic and neurologic abnormalities.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the examiner(s) in conjunction with the examination.  The examination must include a detailed review of the Veteran's history, a thorough clinical evaluation, and all appropriate testing needed to ascertain the status of the disorder(s).  The results of all clinical, laboratory, and diagnostic testing must be fully delineated and appropriate diagnoses rendered.  

Based on a review of the claims files, including the service treatment records and VA and private examination reports already of record, the examiner(s) should address each of the following:

With respect to service connection for a disability manifested by chronic pain in the hip, tingling in the thighs, and shooting pain through the thighs:

Based on the information and evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran currently has a disability manifested by chronic pain in the hip, tingling in the thighs, and shooting pain through the thighs?  If so, please identify the diagnosis or diagnoses.  Did any such diagnosed disorder have its onset in service as a result of the fall down the flight of stairs sustained by the Veteran in January 2004?

With respect to increased rating for service-connected chronic lumbosacral strain and lumbar degenerative disc disease:

The evaluation of the lumbar spine should include all necessary testing, including range of motion, and should set forth all objective findings regarding the Veteran's lumbar spine, particularly the severity of the symptoms.  Based on objective demonstration of repetitive motion, the examiner(s) should determine whether there is weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of degree of additional range of motion due to such factor or factors.  Based on objective demonstration of repetitive motion, the examiner(s) should express an opinion as to whether pain significantly limits functional ability during flare-ups or when the low back is used repeatedly over a period of time and, if feasible, this determination also should be expressed in terms of the degree of additional range of motion loss due to pain on use during flare-ups.  

The examiner(s) should determine if the Veteran suffers from a period (or periods) of acute signs and symptoms due to the service-connected lumbosacral strain with lumbar degenerative disc disease that requires bed rest prescribed by a physician and treatment by a physician.  If so, the examiner(s) should state the total duration of each such episode of acute signs and symptoms (in terms of the number of weeks during a 12-month period).

The examiner(s) should specifically identify any neurologic impairment(s) found to exist, and separate, if possible, the symptomatology or manifestations associated with such impairment(s).  The examiner(s) should also determine whether any neurologic impairment(s) identified is a manifestation of the Veteran's service-connected chronic lumbosacral strain with lumbar degenerative disc disease; and if so, to determine, if possible, whether the symptomatology for any one (or all) of the identified neurologic impairment(s) is separate and distinct from, or is duplicative of or overlapping with, the symptomatology of the orthopedic impairment associated with the service-connected chronic lumbosacral strain with lumbar degenerative disc disease.

It is essential that the examiner(s) address all questions and statements as posed above in this REMAND.  It is also essential that each opinion expressed be accompanied by a rationale and that the rationale considers the Veteran's reports of symptoms and her account of the January 2004 in-service fall.  The basis for each opinion should be fully explained with a complete discussion of the pertinent record evidence and sound medical principles.

2. After the above actions and development have been completed, to the extent possible, the claims for service connection for a disability manifested by chronic pain in the hip, tingling in thighs, and shooting pain down through the thighs; and entitlement to an increased rating for chronic lumbosacral strain with lumbar degenerative disc disease, currently rated at 10 percent disabling, in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and her representative should be provided with a fully responsive Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


